[Cite as State v. Mevorah, 2012-Ohio-4671.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee   :       Hon. Sheila G. Farmer, J.
                                              :
-vs-                                          :
                                              :       Case No. 2012-CAC-030021
STANLEY MEVORAH                               :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Delaware
                                                  MunicipalCourt, Case No. 08CRB01105

JUDGMENT:                                         Affirmed

DATE OF JUDGMENT ENTRY:                           October 8, 2012



APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

JOSEPH SCHMANSKY                                  NICHOLAS SINIFF
Delaware County Prosecutor                        Yavitch & Palmer Co., L.P.A.
70 North Union Street                             511 South High Street
Delaware, OH 43015                                Columbus, OH 43215
[Cite as State v. Mevorah, 2012-Ohio-4671.]


Gwin, P.J.

        {¶1}    Defendant Stanley Mevorah appeals a judgment of the Municipal Court of

Delaware County, Ohio, which denied his application to seal the record of his criminal

conviction pursuant to R.C. 2953.31. Appellant assigns a single error to the trial court:

        {¶2}    “THE       TRIAL       COURT     ERRED      IN    DENYING    APPELLANT’S

APPLICATION          TO     SEAL      THE     RECORD   OF   HIS    MINOR    MISDEMEANOR

DISORDERLY CONDUCT CONVICTION WHEN APPELLANT WAS A ‘FIRST

OFFENDER’ AS DEFINED UNDER R.C. 2953.31 (A).”

        {¶3}    The record indicates appellant was convicted of OVI in violation of R.C.

4511.19(A) in 2007, and convicted of the minor misdemeanor offense of disorderly

conduct in May 2008. On November 2009, appellant applied to seal the record of the

minor misdemeanor conviction, but the court denied the requested relief because it

found appellant did not qualify as a first offender as defined by the statute. Appellant

does not seek to seal the record of the OVI conviction, but only the minor misdemeanor.

        {¶4}    R.C. 2953.31 (A) defines the term first offender. It provides in pertinent

part:

        “First offender” means anyone who has been convicted of an offense in

        this state or any other jurisdiction and who previously or subsequently has

        not been convicted of the same or a different offense in this state or any

        other jurisdiction. * * *

        For purposes of, and except as otherwise provided in, this division, a

        conviction for a minor misdemeanor, for a violation of any section in

        Chapter 4507., 4510., 4511., 4513., or 4549. of the Revised Code, or for a
Delaware County, Case No. 2012-CAC-030021                                          3


      violation of a municipal ordinance that is substantially similar to any

      section in those chapters is not a previous or subsequent conviction.

      However, a conviction for a violation of section 4511.19, * * * shall be

      considered a previous or subsequent conviction.

      {¶5}   Pursuant to the statutory definition, appellant’s OVI conviction must be

considered a previous conviction. Thus, even though the subsequent offense is a minor

misdemeanor, appellant cannot be considered a first offender.

      {¶6}   The assignment of error is overruled.

      {¶7}   For the foregoing reasons, the judgment of the Municipal Court of

Delaware County, Ohio, is affirmed.

By Gwin, P. J.,

Hoffman, J., and

Farmer, J., concur



                                            _________________________________
                                            HON. W. SCOTT GWIN


                                            _________________________________
                                            HON. WILLIAM B. HOFFMAN


                                            _________________________________
                                            HON. SHEILA G. FARMER



WSG:clw 0907
[Cite as State v. Mevorah, 2012-Ohio-4671.]


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
STANLEY MEVORAH                                  :
                                                 :
                                                 :
                       Defendant-Appellant       :       CASE NO. 2012-CAC-030021




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Municipal Court of Delaware County, Ohio, is affirmed. Costs to appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN


                                                     _________________________________
                                                     HON. WILLIAM B. HOFFMAN


                                                     _________________________________
                                                     HON. SHEILA G. FARMER